UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): September 23, 2015 SAN LOTUS HOLDING INC. ( Exact name of registrant as specified in its charter) California 333-176694 45-2960145 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 9, SUITE 202 ROSEMEAD, CA91770 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: 626-800-6861 (phone) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. (a) On September 23, 2015, the Company's Board of Directors approved to add Section 4 in Article V in its bylaws as " The Corporation is required, by this bylaws, to refuse to register any transfer of the securities not made in accordance with the provisions of Regulation S, pursuant to registration under the Securities Act of 1933, or pursuant to an available exemption from registration." A copy of the amended bylaws is attached hereto as Exhibit 5.3 and incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 5.3 Amended bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SAN LOTUS HOLDING INC. Dated: September 23, 2015 By: /s/Chen, Li-Hsing Chen, Li-Hsing President and Chairman of the Board
